Citation Nr: 9924488	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 through 
September 1965 and from December 1965 through November 1972.  
This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has Level I auditory acuity in the right ear 
and Level II auditory acuity in the left ear.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 
6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an evaluation of 10 percent should 
be assigned for his service-connected defective hearing to 
more adequately reflect the severity of his symptomatology.  
The initial question before the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA 
has properly assisted him in the development of his claim.  
The mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-
32 (1992).  In the present case, the veteran's claim is well 
grounded and the Board also finds that all relevant facts 
have been properly developed and that all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation;  otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. 
§ 4.85 (1998).  Evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  In order to evaluate the degree of disability from 
bilateral service-connected defective hearing, the revised 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85(b).  
Disability evaluations for hearing loss are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  

In the present case, the veteran's defective hearing is rated 
under Diagnostic Code 6100.  During the pendency of the 
veteran's appeal, on May 11, 1999, the criteria for rating 
defective hearing were revised.  When a law or regulation 
changes during the pendency of an appeal, the Board must 
evaluate the veteran's disability under the version most 
favorable to the claimant, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  The 
Board has reviewed the veteran's claim under both the "old" 
and "new" criteria, and based on this review, it finds that 
the new criteria are not more favorable to the veteran.  The 
new criteria are more beneficial to more profoundly deaf 
veterans.  See 64 Fed. Reg. 90, 25202-25210 (1999).  
Therefore, the Board need not remand this claim to the RO for 
initial consideration of the effect of the new criteria on 
the veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).

The veteran was seen by a private physician with Hoover 
Hearing Services in December 1997 for audiometric testing.  
The physician reported that the veteran may be considered a 
candidate for a hearing aid and had 20-25% hearing loss.  

In March 1998, the veteran underwent a VA audiological 
evaluation and pure tone thresholds in decibels, were as 
follows:  
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
70
LEFT
20
20
25
45
60

The veteran had average pure tone decibel loss of 39 in the 
right ear and of 38 in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 88 percent in the left ear.

According to the aforementioned findings, the veteran has 
Level I auditory acuity in his right ear and Level II 
auditory acuity in his left ear.  38 C.F.R. § 4.85, Table VI.  
The record reveals that the veteran has previously undergone 
VA audiological testing in October 1973, July 1980, June 1991 
and June 1993.  While this testing shows that the veteran's 
hearing has worsened since 1973, the numeric designations of 
the audiological test performed in March 1998 reflect the 
most severe defective hearing shown to date.  Based on these 
numeric designations, only a noncompensable evaluation is 
warranted under 38 C.F.R. § 4.85, Table VII Diagnostic Code 
6100.  

The Board acknowledges the veteran's and his representative's 
contentions that the veteran experiences difficulty hearing 
in certain circumstances.  However, the Board finds that the 
veteran's hearing deficit has not been shown to be of such 
severity to warrant a compensable evaluation under applicable 
scheduler standards.  In reaching its decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine under 38 U.S.C.A. § 5107(b), but as there was no 
approximate balance of positive and negative evidence in the 
record, reasonable doubt could not be resolved in the 
veteran's favor. 


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals



 

